TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00346-CR



                               David Lee Raetzsch, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-08-201943, HONORABLE JIM CORONADO, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant David Lee Raetzsch has filed a pro se Motion to Withdraw Notice of

Appeal. We grant the motion and dismiss this appeal.




                                           G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 19, 2008

Do Not Publish